                                                                     1   Debra I. Grassgreen (CA Bar No. 169978)
                                                                         Miriam Manning (CA Bar No. 178584)
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         150 California Street, 15th Floor
                                                                     3   San Francisco, CA 94111
                                                                         Telephone: (415) 263-7000
                                                                     4   Facsimile:     (415) 263-7010
                                                                         E-mail:        dgrassgreen@pszjlaw.com
                                                                     5                  mmanning@pszjlaw.com

                                                                     6   Attorneys for Uber Technologies, Inc.

                                                                     7                              UNITED STATES BANKRUPTCY COURT
                                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                     8                                   SAN FRANCISCO DIVISION
                                                                     9   In re:                                                  Case No. 20-30242 (HLB)

                                                                    10                                                           Chapter 11
                                                                         ANTHONY SCOTT LEVANDOWSKI,
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                 JOINDER OF CREDITOR, UBER
                                                                    12                                 Debtor.                   TECHNOLOGIES, INC., TO GOOGLE
                                        SAN FRANCISCO, CALIFORNIA




                                                                                                                                 LLC’S STATEMENT IN SUPPORT OF
                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                                                 DEBTOR’S MOTION PURSUANT TO 11
                                                                    14                                                           U.S.C. §§ 105(a) AND 363(b) AND FED. R.
                                                                                                                                 BANKR. P. 9019 FOR ENTRY OF AN
                                                                    15                                                           ORDER (I) APPROVING AGREEMENT
                                                                                                                                 AND SETTLEMENT BETWEEN
                                                                    16                                                           DEBTOR, RAMSEY & EHRLICH LLP,
                                                                                                                                 GOOGLE LLC AND UBER
                                                                    17                                                           TECHNOLOGIES, INC. AND (II)
                                                                    18                                                           GRANTING RELATED RELIEF

                                                                    19                                                           Hearing Date:
                                                                                                                                 Date: July 1, 2021
                                                                    20                                                           Time: 10:00 a.m. (PST)
                                                                                                                                 Place: (Telephonic Appearances Only)
                                                                    21                                                                  United States Bankruptcy Court
                                                                                                                                        Courtroom 17, 16th Floor
                                                                    22                                                                  San Francisco, CA 94102

                                                                    23                                                           Objection Deadline: June 24, 2021

                                                                    24

                                                                    25   TO THE HONORABLE HANNA BLUMENSTEIL, BANKRUPTCY JUDGE:

                                                                    26            Creditor, Uber Technologies, Inc., hereby joins Google LLC’s Statement in Support of

                                                                    27   Debtor’s Motion Pursuant to 11 U.S.C. §§ 105(a) and 363(b) and Fed. R. Bankr. P. 9019 for Entry

                                                                    28


                                                                        DOCS_SF:103769.2
                                                                     Case: 20-30242 85647/001
                                                                                         Doc# 578      Filed: 06/24/21    Entered: 06/24/21 16:51:21       Page 1 of 2
                                                                     1   of an Order (I) Approving Agreement and Settlement Between Debtor, Ramsey & Ehrlich LLP,

                                                                     2   Google LLC and Uber Technologies, Inc. and (II) Granting Related Relief [Docket No. 577].

                                                                     3

                                                                     4   Dated:   June 24, 2021                    PACHULSKI STANG ZIEHL & JONES LLP
                                                                     5
                                                                                                                   By      /s/ Miriam Manning
                                                                     6                                                     Miriam Manning
                                                                                                                           Attorneys for Uber Technologies, Inc.
                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                        DOCS_SF:103769.2
                                                                     Case: 20-30242 85647/001
                                                                                         Doc# 578    Filed: 06/24/21    Entered: 06/24/21 16:51:21     Page 2 of 2
